Reno, P. J.,
Respondent prays that an order be granted requiring libellant to pay the costs of the proceeding, and, in default thereof, that the case be dismissed. A final decree has not been entered in the case, and, consequently, the time has not arrived when costs may be awarded. The Act of March 13, 1815, § 12, 6 Sm. Laws, 289, provides that “the said court may award costs to the party in whose behalf the sentence or decree shall pass, or that each party shall pay his or her own costs as to them shall appear to be reasonable and just.” This court entered a decree in favor of libellant and directed the costs to be paid by respondent. From that decree an appeal was taken to the Superior Court, which reversed the decree and remitted the record for further proceedings in this court: Newhard v. Newhard, 86 Pa. Superior Ct. 537. Since then no sentence or decree has been passed, and, hence, we are powerless to award costs.
Now, June 6, 1927, the rule to show cause is discharged.
From Edwin L. Kohler, Allentown, Pa.